                                       UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF ARIZONA

                                                            Minute Entry
Hearing Information:
                       Debtor:   SHIRLEY & JOHN WINSTON STONE
                 Case Number:    2:21-BK-01383-DPC         Chapter: 13

          Date / Time / Room:    THURSDAY, JUNE 17, 2021 10:00 AM 6TH FLOOR #603

         Bankruptcy Judge:       DANIEL P. COLLINS
              Courtroom Clerk:   RENEE BRYANT
               Reporter / ECR:   N/A                                                                                              0.00


Matters:
       1) MOTION TO MODIFY STAY FILED BY REOMJB
          R / M #:     0/ 0

       2) DEBTORS' RESPONSE TO MOTION TO MODIFY STAY.
          R / M #:     0/ 0


Appearances:

       JOHN WINSTON STONE, PRESENT
       CHRISTOPHER WALKER, ATTORNEY FOR REOMJB LLC

Proceedings:                                                                                                               1.00

       The Court asks Mr. Walker if he has had a discussion with Debtor about when he will be vacating the property.

       Mr. Walker states the parties are at an impasse and cannot agree on a date to vacate.

       Mr. Stone explains they are in the process of locating a residence. He was under the impression that both parties
       agreed they would have until July 12, 2021, to find a new place. He outlines his proposal to Mr. Walker and their
       efforts to find a new home. Mr. Walker states they will abide by the Court's order.

       Mr. Walker states his client wants to get paid and some finality. If Mr. Stone can provide a date that he will
       vacate, Mr. Walker is fine putting that into an order. Mr. Walker states that his client would like Mr. Stone to
       vacate the property by the close of business on July 17, 2021.

       The Court informs Mr. Stone that it did not indicate July 12, 2021, was the date.

       COURT: IT IS ORDERED GRANTING RELIEF FROM THE AUTOMATIC STAY EFFECTIVE JULY 17, 2021. IT IS
       ORDERED GRANTING THE RULE 6004 WAIVER. ON JULY 18, 2021, OR AFTER REOMJB, LLC IS AUTHORIZED
       TO ENFORCE ITS RIGHTS AS THE LANDLORD. THE COURT INSTRUCTS MR. WALKER TO UPLOAD A FORM OF
       ORDER.




PageCase
     1 of 1   2:21-bk-01383-DPC              Doc 86 Filed 06/17/21 Entered 06/22/21 22:15:22    Desc10:15:07PM
                                                                                          06/22/2021
                                              Main Document Page 1 of 1
